ORDER

PER CURIAM.
Plaintiff appeals from a judgment dismissing his petition with prejudice for failure to state a claim. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No jurisdictional purpose would be served by a written opinion. However, the parties have been *127furnished 'with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
Plaintiffs motion to strike the legal file filed jointly by defendants Judge Robert H. Dierker, Judge Michael B. Calvin, and the State of Missouri, and plaintiffs motion to strike defendant Southwestern Bell Telephone, L.P.’s motion to dismiss appeal and brief are denied.
Southwestern Bell Telephone, L.P.’s motion to dismiss the appeal and brief is denied as moot.